2S130LC23 tf 8--3B


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

SCOTT AKRIE, an individual and
VOLCAN GROUP, INC., d/b/a                              DIVISION ONE
NETLOGIX, a California corporation,
                                                       No. 68345-4-1
                         Respondents,                  (Linked with No. 69300-0-1)

                    v.

                                                       PUBLISHED OPINION
JAMES GRANT and Jane Doe Grant,
individually and the marital community
composed thereof if any; KASSANDRA
KENNAN and John Doe Kennan,
individually and the marital community
composed thereof if any; DAVIS
WRIGHT TREMAINE, LLP, a
Washington company; SEATTLE
DEPOSITION REPORTERS, LLC, a
Washington company; T-MOBILE USA,
INC., a Delaware corporation,

                         Appellants.                   FILED: December 23, 2013


       Dwyer, J. — Volcan Group, Inc., d/b/a NetLogix and Scott Akrie, chief

operating officer of NetLogix, (collectively "Akrie") sued James Grant, Cassandra

Kennan, Davis Wright Tremaine, LLP, Seattle Deposition Reporters, and T-

Mobile (collectively "Grant") for violation ofthe privacy act.1 Grant moved to
strike the claims under the anti-SLAPP2 statute3 and moved to dismiss the suit.

The trial court held that the anti-SLAPP statute applied to Akrie's claim, granted

       1 Ch. 9.73 RCW.
       2Washington Act Limiting Strategic Lawsuits Against Public Participation.
       3 RCW 4.24.525.
No. 68345-4-1 (Linked with No. 69300-0-l)/2


the motion to dismiss, and awarded statutory damages of $10,000 plus attorney

fees to Grant. Grant appeals, asserting that the trial court erred by awarding only

$10,000 in damages and insisting that the anti-SLAPP statute mandates a

$10,000 award to each defendant. Grant is correct that the anti-SLAPP statute

mandates a $10,000 award to each moving party who prevails on a motion to

dismiss. Accordingly, we reverse the judgment of the superior court and remand

the cause to that court with instructions to enter judgment for Grant in an amount

that includes statutory damages of $50,000.

                                               I


        Scott Akrie is the chief operating officer of NetLogix, a company located in

San Diego, California. NetLogix contracted with T-Mobile to provide

"engineering, technical and auditing services to upgrade T-Mobile facilities in

connection with its new 3G network." In 2010, NetLogix sued T-Mobile in the

United States District Court, Western District of Washington, claiming breach of

contract. James Grant4 and Kennan, attorneys at Davis Wright Tremaine, LLP

(DWT), represented T-Mobile in the federal action. While that action was

pending, Jason Dillon, a former vice president of NetLogix, e-mailed James

Grant and Kennan, offering to divulge to them information regarding the pending

lawsuit.

        On August 25, 2011, Dillon telephoned DWT offices to speak with James

Grant and Kennan. James Grant told Dillon that his "assistant" Thad was


        4For purposes ofclarity, James Grant is referred to by his full namewhen discussed in
his individual capacity.

                                             -2-
No. 68345-4-1 (Linked with No. 69300-0-l)/3


present and would be taking notes during the call. In actuality, Thad Byrd was a

certified court reporter employed by Seattle Deposition Reporters, and was

transcribing the telephone call. During the call, Dillon revealed that NetLogix had

destroyed evidence favorable to T-Mobile in the contract dispute. Dillon

telephoned DWT offices again on September 16 to speak with James Grant and

Kennan. As before, an employee of Seattle Deposition Reporters transcribed

this telephone call.

       Thereafter, in the federal action, T-Mobile filed a motion to dismiss for

spoliation ofevidence based on the statements provided by Dillon in the August
25 and September 16 telephone calls. In support of the motion, T-Mobile filed

portions of the transcripts of Dillon's telephone calls.5
       Akrie then brought this action in King County Superior Court asserting that

the recording and dissemination of Dillon's telephone conversations in federal
court violated Washington's privacy act. Akrie asserted that the recording and
dissemination of Dillon's telephone conversations caused injury to its "business,

person and reputation" and sought damages for the alleged violations. Grant
filed a motion to strike pursuant to Washington's anti-SLAPP statute and a
motion to dismiss pursuant to CR 12(b)(6), alleging that Akrie lacked standing to

bring the privacy act claim.


        5Included in the record on appeal are Dillon's motion in federal courtto compel
production of the transcripts in their entirety, and NetLogix's opposition motion to T-Mobile's
motion to dismiss. No information regarding the further disposition ofthe federal case appears in
our record. However, the published federal court order reveals that the federal court did not hold
the hearing on T-Mobile's motion until February 16, 2012, seven days after the superior court's
judgment was entered in this case. See Volcan Group. Inc v. T-Mobile USA. Inc., 940 F. Supp. 2d
1327 (W.D. Wash. 2012).
No. 68345-4-1 (Linked with No. 69300-0-l)/4


       The trial court held that because Akrie's action involved the submission of

evidence of alleged spoliation in a federal court action, Grant had established by

a preponderance of the evidence that the claim was based on an action involving

public participation and petition. The trial court further held that, for three

reasons, Akrie failed to establish, by clear and convincing evidence, a probability

of prevailing on the merits.6 First, the trial court held that "the filings in Federal
Court are immune. You cannot sue based on filing the transcripts with the

Federal Court." Second, the trial court held that Akrie lacked standing to assert

that the recording of the telephone calls constituted a violation of the privacy act,

as it was not a participant in either telephone conversation. Third, the trial court

held that the privacy act does not protect against dissemination of recordings.

Ultimately, the trial court held that the anti-SLAPP statute applied to Akrie's

claims and granted all five defendants' joint motion to dismiss. The trial court

awarded the defendants $10,000 in total statutory damages and $20,137.45 in

attorney fees and costs.

        Akrie appealed the dismissal of its suit. Grant cross-appealed, asserting

that each named defendant was entitled to an award of $10,000, for a total award

of $50,000 in statutory damages. Akrie subsequently abandoned its appeal and

this court redesignated Grant as Appellants.




          6"A moving party bringing a special motion to strike a claim under this subsection has the
initial burden of showing by a preponderance of the evidence that the claim is based on an action
involving public participation and petition. If the moving party meets this burden, the burden shifts
to the responding party to establish by clearand convincing evidence a probability of prevailing
on the claim." RCW 4.24.525(4)(b).

                                                -4-
No. 68345-4-1 (Linked with No. 69300-0-l)/5


                                                 II


         Grant contends that the trial court erred by awarding only $10,000 in

statutory damages.7 This is so, Grant asserts, because the anti-SLAPP statute
mandates a $10,000 award to each prevailing party on a motion to dismiss. We

agree.

         We review issues of statutory interpretation de novo. Lake v. Woodcreek

Homeowners Ass'n, 169 Wash. 2d 516, 526, 243 P.3d 1283 (2010).

                A court's goal in construing a statute is to determine and
         give effect to the legislature's intent. Lake, 169 Wash. 2d at 526; Dep't
         of Ecology v. Campbell & Gwinn, LLC. 146 Wash. 2d 1, 9-10, 43 P.3d
4 (2002). Ifthe statute's meaning is plain on its face, we give effect
         to that plain meaning as the expression of what was intended.
         Campbell & Gwinn, 146 Wash. 2d at 9-10. "The plain meaning of a
         statute may be discerned 'from all that the Legislature has said in
         the statute and related statutes which disclose legislative intent
         about the provision in question.'" State v. J .P., 149 Wash. 2d 444,
         450, 69 P.3d 318 (2003) (quoting Campbell & Gwinn, 146 Wash. 2d at
         11). We look to "'the ordinary meaning of the language at issue,
         the context of the statute in which the provision is found, related
         provisions, and the statutory scheme as a whole.'" Lake. 169
Wash. 2d at 526 (quoting State v. Enqel, 166 Wash. 2d 572, 578, 210
         P.3d 1007(2009)).

TracFone Wireless. Inc. v. Dep't of Revenue, 170 Wash. 2d 273, 281, 242 P.3d 810

(2010).

         In 2010, the legislature amended the anti-SLAPP statute by enacting

RCW 4.24.525 to address "lawsuits brought primarily to chill the valid exercise of



          7In enacting RCW 4.24.525, the legislature stated that one of the purposes of the statute
is to "[p]rovide for attorneys' fees, costs, and additional relief where appropriate." Laws of 2010,
ch. 118, § 2(c) (emphasis added). Additionally, Washington's original anti-SLAPP statute
provides that a party who establishes immunity from liability "shall receive statutory damages of
ten thousand dollars." RCW 4.24.510 (emphasis added). Hence, we refer to the $10,000 award
under RCW 4.24.525 as "statutory damages."
No. 68345-4-1 (Linked with No. 69300-0-l)/6


the constitutional rights of freedom of speech and petition for the redress of

grievances." Laws of 2010, ch. 118, § 1(a). The amended anti-SLAPP statute

provides the following remedy:

               (6)(a) The court shall award to a moving party who prevails,
       in part or in whole, on a special motion to strike made under
       subsection (4) of this section, without regard to any limits under
       state law:

              (i) Costs of litigation and any reasonable attorneys' fees
       incurred in connection with each motion on which the moving party
       prevailed;
              (ii) An amount often thousand dollars, not including the
       costs of litigation and attorney fees; and
             (iii) Such additional relief, including sanctions upon the
       responding party and its attorneys or law firms, as the court
       determines to be necessary to deter repetition of the conduct and
       comparable conduct by others similarly situated.

RCW 4.24.525(6)(a). "Moving party" is defined as "a person on whose behalf the

motion described in subsection (4) of this section is filed seeking dismissal of a

claim." RCW 4.24.525(1 )(c).

       We have never before interpreted RCW 4.24.525(6)(a). Nonetheless, the

language of the statute is plain and unambiguous. "In the absence of a specific

statutory definition, words in a statute are given their common law or ordinary

meaning." State v. Chester. 133 Wash. 2d 15, 22, 940 P.2d 1374 (1997); accord

Hunter v. Univ. of Wash., 101 Wash. App. 283, 290-91, 2 P.3d 1022 (2000). When

the word "shall" appears in a statute, it is "presumptively imperative and operates

to create a duty." Erection Co. v. Dep't of Labor & Indus., 121 Wash. 2d 513, 518,

852 P.2d 288 (1993) (citing Crown Cascade. Inc. v. O'Neal. 100 Wash. 2d 256, 261,
668 P.2d 585 (1983); State v. Q.D.. 102 Wash. 2d 19, 29, 685 P.2d 557 (1984)).
No. 68345-4-1 (Linked with No. 69300-0-l)/7


"The word 'shall' in a statute thus imposes a mandatory requirement unless a

contrary legislative intent is apparent." Erection Co., 121 Wash. 2d at 518 (citing

State v. Bryan. 93 Wash. 2d 177, 183, 606 P.2d 1228 (1980)).

        No contrary legislative intent is apparent in the anti-SLAPP statute. In

amending the anti-SLAPP statute, the legislature stated, "This act shall be

applied and construed liberally to effectuate its general purpose of protecting

participants in public controversies from an abusive use of the courts." Laws of

2010, ch. 118, § 3. Moreover, the legislature had previously adopted a similar

view when it added a $10,000 statutory damage award to the original anti-SLAPP

statute—testimony in support of that amendment advanced the view that "[t]he

award of costs, reasonable attorneys' fees, and expenses can prevent voices

from being silenced." S.B. Rep. on H.B. 2699, 57th Leg., Reg. Sess. (Wash.

2002). These statements support, rather than contradict, a reading of the statute

which makes the statutory damage award mandatory. Therefore, the word

"shall" in the remedy provision of the anti-SLAPP statute operates to create a

duty upon the trial court to award $10,000 in statutory damages to "a person on

whose behalf the motion ... is filed," who thereafter prevails on that motion.

Thus, all persons who prevail on an anti-SLAPP motion filed on their behalfare

entitled to the statutory damage award.8

        8We are not called upon to address whether the mandatory statutory damage award
may be unconstitutional as applied in a case involving a large number ofdefendants. Due
process principles do not limit statutory damages. Perez-Farias v. Global Horizons, Inc., 175
Wash. 2d 518, 533-34, 286 P.3d 46 (2012). However, an extraordinarily large damage award might
violate the plaintiffs right to petition under the First Amendment. The legislature explicitly
recognized that this right is implicated by the anti-SLAPP statute, as it stated that one purpose of
the statute is to"[s]trike a balance between the rights ofpersons to file lawsuits and to trial by jury
No. 68345-4-1 (Linked with No. 69300-0-l)/8


        Here, the five defendants collectively filed an anti-SLAPP motion seeking

dismissal of all of Akrie's claims. Given that the motion was filed on behalf of all

five defendants and that all five defendants prevailed when Akrie's suit was

dismissed, all five defendants were entitled to an award of $10,000 in statutory


and the rights of persons to participate in matters of public concern." Laws of 2010, ch. 118, §
2(a).
        Generally, the first amendment right to petition and the first amendment right of free
speech are subject to the same constitutional analysis. In re Marriage of Meredith, 148 Wash. App.
887, 896, 201 P.3d 1056 (2009): see also Campbell v. PMI Food Equip. Grp„ Inc., 509 F.3d 776,
789 (6th Cir. 2007); Gunter v. Morrison, 497 F.3d 868, 872 (8th Cir. 2007). Baseless or frivolous
litigation is not protected by the First Amendment. Bill Johnson's Rests., Inc. v. Nat'l Labor
Relations Bd.. 461 U.S. 731, 743, 103 S. Ct. 2161, 76 L Ed. 2d 277 (1983); Reid v. Dalton, 124
Wash. App. 113, 126, 100 P.3d 349 (2004). However, the anti-SLAPP statute does not sanction
and frustrate only claims that are frivolous. Rather, the statute mandates dismissal of all claims
based on protected activity where the plaintiff cannot prove by clear and convincing evidence a
probability of prevailing on the merits. RCW 4.24.525(4)(b). "A frivolous action is one that cannot
be supported by any rational argument on the law or facts." Rhinehart v. Seattle Times, 59 Wn.
App. 332, 340, 798 P.2d 1155 (1990). "But the fact that the complaint ultimately does not prevail
is not dispositive" of frivolity. Hous. Auth. of City of Everett v. Kirbv, 154 Wash. App. 842, 859, 226
P.3d 222 (2010). rev'd on other grounds by Hous. Auth. of City of Seattle v. Bin, 163 Wash. App.
367, 260 P.3d 900 (2011). A claim may be dismissed on summary judgment without being
frivolous. See e.g., Holland v. City of Tacoma, 90 Wash. App. 533, 546, 954 P.2d 290 (1998). As
the second step of the anti-SLAPP analysis is akin to summary judgment, Gerbosi v. Gaims,
Weil. West & Epstein, LLP, 193 Cal. App. 4th 435, 444, 122 Cal. Rptr. 3d 73 (Cal.App. 2 Dist.,
2001), a claim may thus also be dismissed on an anti-SLAPP motion without being frivolous.
Indeed, analyzing whether the burden to prove the claim by "clearand convincing evidence" has
been met is vastly different from an inquiry into frivolity. Accordingly, it is clear that the anti-
SLAPP statute sweeps into its reach constitutionally protected first amendment activity.
        The anti-SLAPP statute exacts a content-based restriction on the right to petition, as it
imposes a $10,000 statutory damage award only on those suits that are "based on an action
involving public participation and petition." RCW 4.24.525(4)(a). As the first amendment right to
petition and the first amendment right of free speech are generally subject to the same
constitutional analysis, the standards applicable to regulation of content-based speech are
equally applicable to the right to petition. See Meredith, 148 Wash. App. at 896; see also Campbell,
509 F.3d at 789; Gunter, 497 F.3d at 872. "[A]ny statute that purports to regulate such [protected
first amendment activity] based on its content is subject to strict scrutiny." Rickert v. Pub.
Disclosure Comm'n, 161 Wash. 2d 843, 848, 168 P.3d 826 (2007). Under the strict scrutiny
standard, a statute that burdens the right to petition is only valid if it "'is necessary to serve a
compelling state interest and ... is narrowly drawn to achieve that end.'" Rickert, 161 Wash. 2d at
843 (internal quotation marks omitted) (quoting Burson v. Freeman. 504 U.S.191, 198, 112 S. Ct.
1846, 119 L Ed. 2d. 5 (1992)): see also In re R.H., 170 Cal. App. 4th 678, 702, 88 Cal. Rptr. 3d 650
(Cal.App. 5 Dist., 2009) ("No doubt, any impairment ofthe right to petition must be narrowly
drawn."). Whetherand at what point a cumulative award of statutory damages that is vastly out
of proportion to the relief sought in the underlying lawsuit ceases to be narrowly tailored to
achieving the compelling state interests furthered by the anti-SLAPP statute is a question that we
leave for another day.



                                                    8
No. 68345-4-1 (Linked with No. 69300-0-l)/9


damages. As this provision is mandatory, the trial court did not have the

discretion to make only one $10,000 statutory damage award.

       Akrie avers that the trial court did not err because the trial court granted

the anti-SLAPP motion only as to T-Mobile's claim and dismissed the other

defendants' claims under CR 12(b)(6). Akrie's contention is not supported by the

record. In both its oral ruling and its written order, the trial court stated that the

"defendants" established that Akrie's suit was based on their actions involving

public participation and petition. The trial court's order states, "Defendants'

motion is granted in its entirety." At no point did the trial court differentiate

between the defendants. Thus, the trial court erred by not awarding $10,000 to

each defendant. On remand, the trial court should enter judgment in favor of

Grant in an amount that includes statutory damages of$50,000.9
        Reversed.

                                                    T

We concur:




 W///*w-./jQ.




        9We do not disturb the trial court's award of attorney fees and costs. Grant does not seek
additional fees on appeal.